                 Case 1:21-cv-03558-ALC Document 17 Filed 09/07/21 Page 1 of 1
                                                                    Lucy E. Hill                                                             Dentons Cohen & Grigsby P.C.
                                                                    Shareholder                                                               625 Liberty Avenue, 5th Floor
                                                                                                                                                Pittsburgh, PA 15222-3152
                                                                    lucy.hill@dentons.com
                                                                                                                                                             United States
                                                                    D 412-297-4719
                                                                                                                                                              dentons.com




                                                                        September 3, 2021

Via ECF
                                                                                                                                                              9/7/2021
The Honorable Judge Andrew L. Carter
Southern District of New York
40 Foley Square
New York, NY 10007

             Re:           Thorne v. Worldwide Insurance Services, No. 21-cv-3558

Dear Judge Carter:

        We represent defendant Worldwide Insurance Services (“Defendant”) in the above-referenced
matter. Together with counsel for Plaintiff, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty-five (45 days), from September 3, 2021 to October 18, 2021.

         This requested stay will permit the parties to finalize their efforts to bring about the voluntary
dismissal of all claims asserted in this action without further litigation. Once those efforts are complete,
the parties will file a stipulation of voluntary dismissal

                                                                                  Sincerely,

                                                                                  DENTONS COHEN & GRIGSBY P.C.

                                                                                  /s/ Lucy E. Hill

                                                                                  By: Lucy E. Hill

LEH/chl
Copy to: All parties via ECF                                                                            It having been reported to the Court that this
                                                                                                        case has been or will be settled, it is hereby
3756446.v1                                                                                              ORDERED that the above-captioned action is
                                                                                                        discontinued without costs and without
                                                                                                        prejudice to restoring the action to this Court’s
                                                                                                        calendar, if the application to restore the
                                                                                                        action is made within 45 (forty-five) days. The
                                                                                                        Clerk of Court is directed to terminate the
                                    Dated: 9/7/2021
                                                                                                        letter motion at ECF No. 16.



Davis Brown ► East African Law Chambers ► Eric Silwamba, Jalasi and Linyama ► Durham Jones & Pinegar ► LEAD Advogados ► Rattagan
Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington Swan ► Bingham Greenebaum ► Cohen &
Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. Please see dentons.com for Legal Notices.
